          USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 1 of 9
          


                                               
                                                                    Yry]N
                                                       7lry]Nu+awyraIylQ1jLaEjE

                   BjayNL>yEyNwlQ'iNraIE
                              
                                                                                                 6($/('
                                                                       
                                                                            )EwN7l 
                                                                             !hc
                                                                       
                                                                       
                                                                       
                                     
                                                 
                                                      
        2y]NIliofEajGyajy^awIEwNwyEyNy^Eyy]NZfflaj[awyr~Nyly^NHNwylQiejlfNL[NEjLHNfaNR
9jlrEHl~yy]NLEyNwlQ            6F                ajy^NIl~j}mQ              5FdO                        ajy^N
     8nv_Osk             ,awyraIylQ            3kMbFkF          y]NLNTPjLEjywalfEyNL"
                                                                                    
C?* F                              6Fdbk\hFzOsbFgSFgxOxzFzOhOkzxbkz_OFJpbxbzbnknSFWsOFsh




          @]awIraiajEfIliofEajyawHEwNLljy]NwNUIyw"
?OOF|FK`OMFVMFbz




           )ljyaj~NLljy^NEyyEI]NLw]NNy




                                                                                           .(3?$4nkFz_Fk<DggbFhxnk
                                                                                                        
                                                                                                   

%{yNwyNLylH y^NEoofaIEjyajEIIlrLEjINay^y]NrNq~arNiNjywlQ/NL =)rai
                                                                         =)rai
                                                                              ai
                                                                               i ;HNiEaf
                                                                                   ;
                                                                                   ;
                                                                                   ;
                                                                                      H
                                                                                           HNi
                                                                                              NiEa
                                                                                              Ni Eaff
                                                                                                 Ea
ytEjwiawwaljEjLyNfNo]ljaIIljXriEyalj

,EyN"                                                                            OH%-
                                                                                               OH % -
                                                                                                          
                                                                                                              
                                                                                                                  
                                                                                                                    
                                                                                                                    
                                                                                                                      

)a{EjLwyEyN#                            0FhhnkM 3kMbFkF                         4:08
                                                                                      4:
                                                                                       :08
                                                                                         08-
                                                                                            -6&
                                                                                            - 6&
                                                                                                &<A
                                                                                                 <A38  C?
                                                                                      4:08-6&<A38      ?6F
                                                                                                          ? 6 \bbxz
                                                                                                             6F   xzsF
                                                                                                                     sFFzOO44
                                                                                                        C?6F\bxzsFzO4M\O
                                                                                                   
                                                                                                   
                                                                                                      
                                                                                                        
                                                                                                            
                                                                                                                 
                                                                                                                   
                                                                                                                     
USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 2 of 9
USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 3 of 9
USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 4 of 9
USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 5 of 9
USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 6 of 9
USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 7 of 9
USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 8 of 9
USDC IN/ND case 2:20-mj-00148-JPK document 1 filed 08/31/20 page 9 of 9




                                    s/John
                                    s/
                                     /Jo
                                      John
                                        hn
                                         nEE.. Martin
                                               Mart
                                               Martin
                                                 rtin
